Title: From James Madison to Samuel Dexter, 20 September 1809
From: Madison, James
To: Dexter, Samuel


Dear Sir
Montpellier (Virga.) Sepr. 20. 09
I have recd. tho’ after some delay, your favor of the 30. Ult: and thank you for the friendly sentiments which you have been pleased to express.
The situation into which our Country has been cast, by the violence, and particularly by the turn, given to the spirit of party, is deeply to be lamented. It has manifestly stimulated the foreign enemies of our prosperity, to presume on the debility proceeding, from that source, and what is still worse, it has sown mutual distrusts at home, of the most inauspicious tendencies.
It will be happy, if profiting by a review of what has past, a disposition shd. every where prevail to unite in those fundamental principles which alone can secure internal stability & concord, and in that national spirit which is equally necessary to command the respect of others for our character & our rights.
With assurances of my esteem, I tender you those of my friendly wishes.
